STONE MOUNTAIN RESOURCES INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION CONTENTS PAGE 1 Basis of presentation PAGE 2 Unaudited Pro Forma Condensed Consolidated Balance Sheet at March 31, 2007 PAGE 3 Unaudited Pro Forma Condensed Consolidated Statement of Income (Loss) and Comprehensive Income (Loss) for the three months ended March 31, 2007 PAGE 4 Unaudited Pro Forma Condensed Consolidated Statement of Income (Loss) and Comprehensive Income (Loss) for the year ended December 31, 2006 PAGE 5 Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements STONE MOUNTAIN RESOURCES INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION Basis of Presentation On June 29, 2007, Stone Mountain Resources, Inc.(the “Company” or “SMOU”) executed a Share Exchange Agreement (the “Share Exchange Agreement”) by and between Stone Mountain Resources Inc., Continental Development Limited, a Hong Kong corporation (the “Continental”) and Excelvantage Group Limited, a British Virgin Islands Company which owns 100% of Continental (the “Continental Shareholder”). Under the Share Exchange Agreement,at the Closing on June 29, 2007, the Companyissued 12,000,000 shares of its common stock, representing 60.12% of the Company’s issued and outstanding common stock after giving effect to the cancellation of 12,000,000 shares by Peter Dodge on June 29, 2007,to the Continental Shareholders in exchange for 100% of the common stock of Continental. After the closing of the transaction, SMOUhad a total of 19,961,000 shares of common stock outstanding, with the Continental Shareholders owning 60.12%% of the total issued and outstanding shares of SMOU’s common stock, and the balance held by those who held shares of Stone Mountain’s common stock prior to the closing of the exchange. This share exchange transaction resulted in the Continental Shareholders obtaining a majority voting interest in SMOU. Generally accepted accounting principles require that the company whose shareholders retain the majority interest in a combined business be treated as the acquirer for accounting purposes, resulting in a reverse acquisition. Accordingly, the share exchange transaction has been accounted for as a recapitalization of SMOU. Theunaudited pro forma condensed consolidated statements of income (loss) combine the historical condensed consolidated statements of income (loss) of SMOU and Continental, giving effect to the share exchange and other related events as if it had occurred on January 1, 2006 and January 1, 2007. The unaudited pro forma condensed consolidated balance sheet combines the historical condensed consolidated balance sheets of SMOU and Continental, giving effect to the share exchange and other related events as if it had been consummated on March 31, 2007.These unaudited pro forma condensed consolidated financial statements have been prepared for comparative purposes only and do not purport to be indicative of the results of operations which actually would have resulted had the transaction occurred on the date indicated and are not necessarily indicative of the results that may be expected in the future. 1 STONE MOUNTAIN RESOURCES INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2007 KANDI HISTORICAL SMOU HISTORICAL PRO FORMA ADJUSTMENTS PRO FORMA COMBINED CURRENT ASSETS Cash and cash equivalents $ 735,227 $ 396 $ - $ 735,623 Restricted cash 12,024,514 12,024,514 Accounts receivable 7,686,365 - - 7,686,365 Notes receivable 5,135,329 - - 5,135,329 Inventories 4,764,052 - - 4,764,052 Other receivables 2,393,639 - - 2,393,639 Due from employees 12,613 - - 12,613 Prepayments and prepaid expenses 211,992 - - 211,992 Deferred taxes 100 - - 100 Total current assets 32,963,831 396 - 32,964,227 Plant and equipment, net 9,239,091 - - 9,239,091 Land use right, net 393,512 - - 393,512 Construction in progress 458,404 - - 458,404 Deferred taxes 8,145 - - 8,145 Total long term assets 10,099,152 - - 10,099,152 TOTAL ASSETS $ 43,062,983 $ 396 $ - $ 43,063,379 CURRENT LIABILITIES Accounts payable $ 5,877,556 $ - $ - $ 5,877,556 Other payables and accrued liabilities 390,978 8,100 - 399,078 Short term bank loans 10,753,668 - - 10,753,668 Current portion of long-term bank loan 1,920,934 - - 1,920,934 Notes payable 14,012,262 - - 14,012,262 Due to related parties 2,403 - - 2,403 Customer deposits 1,414,672 - - 1,414,672 Deferred taxes 345 - - 345 Total current liabilities 34,372,818 8,100 - 34,380,918 LONG-TERM LIABILITIES Deferred taxes 3,309 - - 3,309 Total long-term liabilities 3,309 - - 3,309 TOTAL LIABILITIES 34,376,127 8,100 - 34,384,227 SHAREHOLDERS’ EQUITY Registered capital 6,645,321 - (6,645,321 )(1) - Common stock - 19,961 - 19,961 Additional paid-in capital 520,872 91,289 6,645,321 (1) 7,257,482 Retained earnings (deficit) 1,037,142 (118,954 ) - 918,188 Accumulated other comprehensive income 483,521 - - 483,521 Total Shareholders’ Equity 8,686,856 (7,704 ) - 8,679,152 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 43,062,983 $ 396 $ - $ 43,063,379 2 STONE MOUNTAIN RESOURCES INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED MARCH 31, 2007 KANDI HISTORICAL SMOU HISTORICAL PRO FORMA ADJUSTMENTS PRO FORMA COMBINED REVENUES, NET $ 6,004,743 $ - $ - $ 6,004,743 COST OF GOODS SOLD 4,854,101 - - 4,854,101 GROSS PROFIT 1,150,642 - - 1,150,642 Research and development 11,978 - - 11,978 Selling and marketing 163,171 - - 163,171 General and administrative 170,532 872 - 171,404 TOTAL OPERATING EXPENSES 345,681 872 - 346,553 INCOME (LOSS) FROM OPERATIONS 804,961 (872 ) - 804,089 INTEREST EXPENSE, NET (89,803 ) - - (89,803 ) FORFEITURE ON CUSTOMER DEPOSITS 265,789 - - 265,789 OTHER EXPENSE, NET (4,937 ) - - (4,937 ) INCOME (LOSS) BEFORE INCOME TAXES 976,010 (872 ) - 975,138 INCOME TAXES 34,892 - - 34,892 NET INCOME (LOSS) 941,118 (872 ) - 940,246 OTHER COMPREHENSIVE INCOME Foreign currency translation gain 91,058 - - 91,058 Income tax expense related to other comprehensive income (30,049 ) - - (30,049 ) OTHER COMPREHENSIVE INCOME, NET OF TAX 61,009 - - 61,009 COMPREHENSIVE INCOME (LOSS) $ 1,002,127 $ (872 ) $ - $ 1,001,255 WEIGHTED AVERAGE SHARES OUTSTANDING, BASIC AND DILUTED - 19,961,000 - 19,961,000 Net income (loss) per common share, basic and diluted $ - $ (0.00 ) $ - $ 0.05 3 STONE MOUNTAIN RESOURCES INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) FOR THE YEAR ENDED DECEMBER 31, 2006 KANDI HISTORICAL DECEMBER 31, 2006 SMOU HISTORICAL MARCH 31, 2007 PRO FORMA ADJUSTMENTS PRO FORMA COMBINED REVENUES $ 14,480,836 $ - $ - $ 14,480,836 COST OF GOODS SOLD 11,884,462 - - 11,884,462 GROSS PROFIT 2,596,374 - - 2,596,374 Research and development 103,785 - - 103,785 Selling and marketing 289,408 - - 289,408 General and administrative 411,306 1,990 - 413,296 TOTAL OPERATING EXPENSES 804,499 1,990 806,489 INCOME (LOSS) FROM OPERATIONS 1,791,875 (1,990 ) - 1,789,885 INTEREST EXPENSE, NET (836,056 ) - - (836,056 ) GOVERNMENT GRANTS 97,806 - - 97,806 FORGIVENESS OF DEBT 29,324 - - 29,324 OTHER EXPENSE, NET (3,725 ) - - (3,725 ) INCOME (LOSS) BEFORE INCOME TAXES 1,079,224 (1,990 ) - 1,077,234 INCOME TAXES (69 ) - - (69 ) NET INCOME (LOSS) 1,079,155 (1,990 ) - 1,077,165 OTHER COMPREHENSIVE INCOME Foreign currency translation gain 236,114 - - 236,114 Income tax expense related to other comprehensive income (77,918 ) - - (77,918 ) OTHER COMPREHENSIVE INCOME, NET OF TAX 158,196 - - 158,196 COMPREHENSIVE INCOME (LOSS) $ 1,237,351 $ (1,990 ) $ - $ 1,235,361 WEIGHTED AVERAGE SHARES OUTSTANDING, BASIC AND DILUTED - 19,961,000 - 19,961,000 Net income (loss) per common share, basic and diluted $ - $ (0.00 ) $ - $ 0.06 4 STONE MOUNTAIN RESOURCES INC. NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Notes: The following adjustments to the unaudited pro forma condensed consolidated financial statements are based on the assumption that the share exchange was consummated on January 1, 2007 and January 1, 2006. (1) Adjustment to eliminate the registered capital of Kandi as if the share exchange occurred on January 1, 2007 and January 1, 2006. 5
